                                                                        JS-6
1

2

3

4

5

6

7

8
                        UNITED STATES DISTRICT COURT
9
                       CENTRAL DISTRICT OF CALIFORNIA
10

11                                               )
     BRUCE R. SANDS, JR.,                        )    Case No. CV 21-1114-JVS (JEM)
12                                               )
                         Petitioner,             )    [Case No. CR 13-00489-GW]
13                                               )
                  v.                             )
14                                               )    JUDGMENT
     PATRICIA V. BRADLEY,                        )
15                                               )
                         Respondent.             )
16                                               )
17
           In accordance with the Order Accepting Findings and Recommendations of United
18
     States Magistrate Judge filed concurrently herewith,
19
           IT IS HEREBY ADJUDGED that the action is dismissed with prejudice.
20

21

22
     DATED: July 6, 2021
23                                                          JAMES V. SELNA
                                                     UNITED STATES DISTRICT JUDGE
24

25

26

27

28
